Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	In amendments dated 8/22/22, Applicant amended claims 1, 8, and 15, canceled no claims, and added no new claims.  Claims 1-3, 5-10, and 12-17 are presented for examination.

Rejections under 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-10, and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Pinckney et al (US 20130124449), hereafter known as Pinckney, in view of Wexler et al (US 20150006492), hereafter known as Wexler.
With respect to claims 1, 8, and 15, Pinckney teaches:
performing a word segmentation on an inputted search term, and performing a search intent analysis based on the word segmentation result and the search term using a trained search intent analysis model in a machine learning approach, to determine whether the search term contains an answer requirement (paragraph 0140 figure 17 word segmentation on answer to question “is this the name for a male or female dog?”, search analysis on puppy names based on answer to said question, paragraph 0167 uses machine learning model in segmentation, analysis of questions asked); 
in response to determining that the search term contains the answer requirement, retrieving an answer content corresponding to the answer requirement using the search term (paragraph 0141 figure 18 retrieving answer content for example “Rusty”); 
acquiring to-be-recommended content associated with the answer content (paragraph 0141 searching/acquiring other content to recommend, for example reviews from other users on dog names); and 
combining the answer content and the to-be-recommended content, to generate at least one search result (figure 18 showing combined puppy names and other users’ reviews/opinions in search result).
Pinckney does not teach creating a plurality of entry columns for displaying simultaneously a plurality of search results of the at least one search result in a search result page, wherein the answer content of each search result is displayed along with the to-be-recommended content associated with the answer content.  Wexler teaches this in displaying a plurality of columns with results for a search query that include links (answer content) as well as advertisements (to-be-recommended content) displayed simultaneously (figure 10) such that the combination of Pinckney and Wexler would display the answer content and reviews from users regarding said answer content (example of star ratings of answer content in figure 10).  It would have been obvious to have combined the display functionality as shown in Wexler with the word segmentation and question-answer techniques in Pinckney to show more information to the user of what the user is seeking, making the combination more user-friendly.
With respect to claims 2 and 9, all the limitations in claims 1 and 8 are addressed by Pinckney and Wexler above.  Pinckney also teaches:
matching the search term and a preset question keyword library (paragraph 0085 matching question term to library of answers and topics for dialog/feedback); and 
determining, if the matching is successful, the search term containing the answer requirement (paragraph 0185 matching question term to begin dialog/feedback).
With respect to claims 3 and 10, all the limitations in claims 1 and 8 are addressed by Pinckney and Wexler above.  Pinckney also teaches:
acquiring a historical search result of the search term and category information of the historical search result (paragraph 0085 historical search result using previous answers to questions for keywords); and 
determining, in response to determining the acquired category information being a question-answer category or a content recommendation category, the search term containing the answer requirement (paragraph 0085 using dialog/feedback to determine answers to keyword search terms).
With respect to claims 5 and 12, all the limitations in claims 1 and 8 are addressed by Pinckney and Wexler above.  Pinckney also teaches combining extracted keywords and preset recommendation content corresponding to the keyword, to generate a corresponding search result (paragraph 0141 combine keyword puppy name and user reviews of puppy names in generating a search result).
With respect to claims 6 and 13, all the limitations in claims 1 and 8 are addressed by Pinckney and Wexler above.  Pinckney also teaches pushing each search result (paragraph 0241 pushing search results).
With respect to claims 7 and 14, all the limitations in claims 1, 6, 8, and 13 are addressed by Pinckney and Wexler above.  Pinckney also teaches:
ranking matching degrees corresponding to the at least one search result (paragraph 0141 answers ranked by relevancy (degree), also paragraph 0105 ranking degrees of matching to attributes (ex. most likely to least likely), further description in paragraphs 0126, 0138);
pushing each ranked search result to the search result page for display (figure 18 displaying search results); and 
creating a link for pointing to a page including the at least one search results, and pushing the link (paragraph 0241 providing links to recommended pages in search results for example restaurant pages).
With respect to claims 16 and 17, all the limitations in claims 1 and 8 are addressed by Pinckney and Wexler above.  Pinckney also teaches:
extracting a keyword, in the answer content, corresponding to the answer requirement (paragraph 0141 figure 18 extracting keyword from answer content such as “dog” to create Selected Topics content); 
matching the extracted keyword and a preset keyword configured for preset recommendation content (paragraph 0141 figure 18 Selected Topics content (preset recommendation content) matched for relevance to keywords in answer content); and 
defining preset recommendation content corresponding to the successfully matched preset keyword as the to-be-recommended content associated with the answer content (paragraph 0141 figure 18 preset recommendation content defined in Selected Topics content matched by relevance to answer content).



Responses to Applicant’s Remarks
	Regarding rejections of claims 1-3, 5-10, and 12-17 under 35 U.S.C. 103 by Pinckney in view of Wexler, Applicant’s arguments have been considered but are not persuasive.  On page 7 of Applicant’s Remarks, Applicant asserts neither Pinckney nor Wexler teach the amended limitation “creating a plurality of entry columns for displaying simultaneously a plurality of search results of the at least one search result in a search result page, wherein the answer content of each search result is displayed along with the to-be-recommended content associated with the answer content.”  Examiner respectfully disagrees.  First, Examiner notes that Wexler teaches this limitation in the claims 1, 8, and 15 as shown in the rejections above, not Pinckney.  In earlier limitations Pinckney discloses teaching answer content (for example the name “Rusty” as an answer to the question of “What’s the best name for my new puppy?” as shown in figure 18 paragraph 0141) and to-be-recommended content (1801 ratings/reviews of the name “Rusty”, also figure 18 paragraph 0141).  Wexler teaches an output format of a plurality of columns for displaying search results and displaying ratings of said search results (figure 10).  Examiner believes the combination of such a display in Wexler and the obtaining answer content and to-be-recommended content as taught in Pinckney teaches the claims as shown above.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE M MOSER whose telephone number is (571)270-1718. The examiner can normally be reached M-W, F 10a-6p, Th 9a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on x23978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRUCE M MOSER/Primary Examiner, Art Unit 2154                                                                                                                                                                                                        11/10/22